Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-3, 6-16 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A composite structure comprising: the electrically-conductive composite member having a thickness that is greater in a portion, of the electrically-conductive composite member, included in the through-hole portion than in a portion, of the electrically-conductive composite member, other than the through-hole portion, and the electrically-conductive composite member including fiber reinforced plastics that comprise electrically-conductive resin reinforced by fibers, wherein the at least one composite member partially includes a non-electrically- conductive composite member, and wherein the at least one composite member includes a stack including the non- electrically-conductive composite member that has a uniform thickness and a plate shape and the electrically-conductive composite member that has a non-uniform thickness and a plate shape as recited in claim 1.
A composite structure comprising: the electrically-conductive composite member having a thickness that is greater in a portion, of the electrically-conductive composite member, included. in the through-hole portion than in a portion, of the electrically-conductive composite member, other than the through-hole portion, and the electrically-conductive composite member including fiber reinforced plastics that comprise electrically-conductive resin reinforced by fibers, wherein the at least one composite member comprises a first composite member having a first through hole and a second composite member having a second through hole; a bracket is provided that couples the first composite member and the second composite member to each other;  the at least one fastener comprised a first fastener that is inserted in the first through hole and couples the first composite member and the bracket to each other and a second fastener that is inserted in the second through hole and couples the second composite member and the bracket to each other, the first composite member and the second composite member include an electrically- conductive composite member provided at least in part or all of a first through-hole portion and a second through-hole portion, respectively, the first through-hole portion being a portion, of the first composite member, having the first through hole, the second through-hole portion being a portion, of the second composite member, having the second through hole, the electrically-conductive composite member has a thickness that is greater in a portion, of the electrically-conductive composite member, included in the first through-hole portion and the second through-hole portion than in a portion, of the electrically-conductive composite member, other than the first through-hole portion and the second through-hole portion as recited in claim 8.
A lightning current guiding method comprising: causing the electrically-conductive composite member to have a thickness that is greater in a portion, of the electrically-conductive composite member, included in the through-hole portion than in a portion, of the electrically-conductive composite member, other than the through-hole portion; and guiding a lightning current to the electrically-conductive composite member, wherein the at least one composite member partially includes a non-electrically- conductive composite member, and wherein the at least one composite member includes a stack including the non- electrically-conductive composite member that has a uniform thickness and a plate shape and the electrically-conductive composite member that has a non-uniform thickness and a plate shape as recited in claim 14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836